Title: From Thomas Jefferson to John Jay, 24 December 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris December 24. 1785.

  Since my last to you, which were dated the 6th. and 11th. of October, I have been honoured with yours of the 1st. 14th. and 15th. of September. Since the departure of the Mr. Fitzhughs, who carried my last, no confidential opportunity of writing has offered. The present I send by the way of London, and being to pass thro’ the post offices of both countries, shall mention in it nothing but what both are welcome to see.
I now transmit you Mr. Limozin’s answer relative to Fortin’s case. You will see by this that Fortin never had commenced a suit here at all, and of course was premature in his complaints of the delay of justice.
I inclose also a copy of a receipt of Commodore Jones for monies paid him on account of the prizes taken by him. It will enable the Commissioners to enter due debits. The Marechal de Castries having been pleased to direct copies of the receipts to be furnished to me in proportion as paiments are made, I shall take care to forward them.
The prospectus of the mercantile establishment at Trieste for a commerce with the United states, which I have the honour of now inclosing, was communicated to me by the Imperial ambassador here by order of his sovereign who asks the patronage of Congress for this company. I assured his ambassador that they might rely on every just protection from Congress, should any circumstances ever call for their interference.
I take the liberty of sending you copies of two letters I wrote to Messrs. Van Staphorsts in answer to some enquiries they made of me relative to some paper securities of the United states proposed to them by Mr. Daniel Parker. Being informed that they afterwards  received these securities as for the United states, perhaps these letters may throw light on that measure. At any rate they will shew that I considered it as out of my province, and meddled not in it further than by informing them of matters of fact.
An American gentleman, who will leave this place for New York about the 1st. of February, will enable me to write to you on subjects not proper for the present conveiance. In the mean time it may be expedient to mention that the duties here on American whale oil are reduced to 11 livres 5 sous the barrel of 500 ℔ French, or about 2 livres on the English hundred. They were before 36 livres 15 sous the barrel of 500 ℔ I have the honour to be with sentiments of the highest respect and esteem Sir Your most obedient and most humble servant,

Th: Jefferson

